Citation Nr: 0304452	
Decision Date: 03/12/03    Archive Date: 03/24/03

DOCKET NO.  00-21 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The veteran served on active duty from March 1952 to December 
1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in June 2000 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Roanoke, Virginia, denying the veteran's claim of 
entitlement to service connection for bilateral hearing loss.  
Thereafter, the veteran requested a hearing before the Board 
in Washington, DC, and such a proceeding was thereafter 
scheduled to occur in February 2002; however, despite having 
been provided written notice of the date, time, and location 
of the hearing, the appellant failed to appear.  No other 
request for a hearing remains pending.  

Pursuant to a recent regulatory change, the Board sought 
additional development of the evidence in this matter in 
February 2002, notice of which was provided to the veteran in 
April 2002.  Following the completion of a requested medical 
examination in April 2002, the veteran was notified of this 
report in December 2002, and invited to submit any additional 
evidence or argument.  Both the veteran and his 
representative thereafter submitted written comments for the 
record.

Included in the report of the April 2002 VA medical 
examination is medical opinion, to the effect that it is at 
least as likely as not that the veteran's tinnitus resulted 
from inservice noise exposure.  It is likewise noted that 
allegations are advanced by and on behalf of the veteran, 
beginning in October 2002, as to his entitlement to service 
connection for tinnitus.  This issue is not, however, within 
the Board's jurisdiction.  It is, however, referred to the RO 
for appropriate consideration.



FINDING OF FACT

The veteran has bilateral hearing loss for VA purposes that 
is the result of acoustic trauma he suffered while on active 
duty.


CONCLUSION OF LAW

Bilateral hearing loss was incurred in military service.  
38 U.S.C.A. §§ 1110, 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326, 3.385 
(2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Considerations

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000), was signed into law.  The VCAA 
is codified, in pertinent part, at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126, and VA issued pertinent regulations 
implementing the VCAA now codified at 38 C.F.R. §§ 3.102, 
3.159, 3.326.  The VCAA and the implementing regulations 
pertinent to the issue on appeal are liberalizing and are 
therefore applicable to the issues in question.  See Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  
Notwithstanding the noted changes brought about by the VCAA, 
the need to ascertain whether VA has fully complied with its 
notice and duty to assist obligations under the VCAA is 
obviated by a full grant of the benefit sought on appeal, as 
explained below.



Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order for 
service connection for a particular disability to be granted, 
a claimant must establish that he has such disability and 
that there is a relationship between the disability and an 
injury or disease incurred in service or some other 
manifestation of the disability during service.  Mercado-
Martinez v. West, 11 Vet. App. 415, 419 (1998); see also 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).

When a disease is not initially manifested during service, 
"direct" service connection may nevertheless be established 
by evidence demonstrating that the disease was in fact 
incurred or aggravated during the veteran's service.  See 
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Hensley v. 
Brown, 5 Vet. App. 155, 158 (1993).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In this instance, hearing loss of either of the veteran's 
ears is not shown at the time of his entrance onto active 
duty or throughout the remainder of his period of military 
service.  The veteran credibly testifies that, while he was 
on active duty, his duties entailed operation of a piece of 
heavy equipment known as a bulldozer/scraper and that such 
duty was performed without ear protection.  Service 
department data confirm that the veteran was trained in the 
operation of a tractor/scraper, and evidence contradicting 
the veteran's statement that such work was performed without 
ear protection is lacking.  

There are indications that the veteran was seen in a VA 
Audiology Clinic, beginning in 1995, although available 
records date outpatient treatment for the appellant's 
complaints of hearing loss to March 1999, with initial 
utilization of hearing aids occurring in the months 
following.  Audiological testing by VA in March 1999, as 
confirmed by a private testing in October 2000 and further VA 
audiological studies in April 2002, disclosed the existence 
of bilateral hearing loss meeting the requirements of 
38 C.F.R. § 3.385.  As well, an opinion was obtained from a 
VA audiologist in April 2002 that, despite the veteran's 
postservice noise exposure as a brakeman for a railroad, it 
was at least as likely as not that his bilateral hearing loss 
was the result of noise exposure occurring during military 
service.  

Based on a showing of hearing loss for VA purposes and 
credible written testimony of the veteran as to the 
occurrence of excessive noise exposure in service, in 
addition to competent medical opinion providing a defined 
nexus between the veteran's hearing loss and inservice 
acoustic trauma, the Board finds that service connection for 
bilateral hearing loss is warranted.  The benefit sought on 
appeal is granted.


ORDER

Service connection for bilateral hearing loss is granted.


		
	DEREK R. BROWN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

